Citation Nr: 1123948	
Decision Date: 06/23/11    Archive Date: 06/29/11

DOCKET NO.  07-10 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for a cerebrovascular accident (CVA), as secondary to service-connected asthma and obstructive sleep apnea.

2.  Entitlement to service connection for a myocardial infarction (MI), as secondary to service-connected asthma and obstructive sleep apnea.

3.  Entitlement to a total rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1979 to April 1992.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from an April 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  

In August 2008, the Veteran presented testimony at a hearing conducted by the use of video conferencing equipment at the Seattle RO before the undersigned sitting in Washington, D.C.  A transcript of this hearing is in the Veteran's claims folder.

In April 2009, the Board remanded the claims for service connection for CVA, MI, and obstructive sleep apnea for further development.  In a November 2009 rating decision, the claim for obstructive sleep apnea was granted.  Accordingly, this claim is no longer in appellate status.

In a December 2009, the Veteran sought to reopen a claim for entitlement to service connection for a skin disorder.  The issue of entitlement to service connection for a skin disorder has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

Service connection for a CVA and for an MI

As reflected in the introduction, service connection has been granted for obstructive sleep apnea.  In the April 2009, the Board remanded for a VA examination to ascertain, in part, whether it is at least as likely as not that sleep apnea caused or chronically worsened the Veteran's CVA and/or MI.  In August 2009, the Veteran underwent a VA examination.  After examining the Veteran and reviewing the claims file, the examiner commented that "it is at least as likely as not that the sleep apnea is related to service, but it did not caused by or worsened by the Veteran's CVA or MI."  The Board is unclear whether the examiner intended to say that service-connected sleep apnea did not cause or worsen the CVA or MI or that CVA or MI did not cause or worsen the sleep apnea.  The examiner added that the conclusions were based on recent medical evidence that evolving or fully evolved metabolic syndrome produces a multitude of symptoms including those of sleep apnea, asthma, hypertension, GERD, increased abdominal girth, hyperlipidemia, arthralgia, migraine, and fatigue.  The examiner summarized that the picture he was attempting to paint is that sleep apnea, asthma, stroke, and MI usually have the same underlying metabolic disturbance and these issues are so-called different branches of the same tree, but do not cause each other.

Although the examiner appears to have provided an opinion that service-connected asthma and obstructive sleep apnea did not cause the Veteran's CVA and MI, he did not explain whether either proximately aggravated the CVA or MI beyond their natural progression.  See 38 C.F.R. § 3.310(a) (2006); Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  (The Board notes that the provisions of 38 C.F.R. 
§ 3.310 were amended, effective from October 10, 2006, after the Veteran filed his claim in July 2005.  The Board will apply the old provisions because they are more favorable to the Veteran because they do not require the establishment of a baseline before an award of service connection may be made.  See 71 Fed. Reg. 52,744-47 (Sept. 7, 2006)).  Thus, as the examiner did not sufficiently address the question at issue, a remand is necessary for another VA examination.  Stegall v. West, 11 Vet. App. 268 (1998); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The Board also notes that in February 2007, the Veteran underwent a fee based "QTC" examination.  The examiner stated that he reviewed the hospital records from August 2004 and Dr. Wolf's letter.  He opined that it is unlikely that the Veteran's asthma had a causal relation to his embolic stroke and headaches.  The physician noted that the admission note does not describe any acute asthma attack or respiratory distress preceding the admission.  In addition, related history records note an early paternal cardiac event and the early demise of the Veteran's sister due to pulmonary embolism.  Although the examiner addressed the causal relationship between the Veteran's service-connected asthmas and CVA/MI, he did not sufficiently address whether asthma proximately aggravated CVA/MI beyond their natural progression.  This question was not sufficiently addressed by the August 2009 VA examiner either.  Accordingly, a remand is necessary to fully address the relationship, if any, between the Veteran's service-connected asthma and obstructive sleep apnea and his CVA and MI.  

Entitlement to a TDIU

The evidence of record indicates that the Veteran filed a claim for TDIU in December 2009.  A review of the Veterans Appeals Control and Locator System (VACOLS) reflects that the Veteran was denied TDIU in a September 2010 rating decision and filed a notice of disagreement (NOD) with regard to that issue in September 2010.  A statement dated in February 2011 indicates that the Veteran is still in disagreement with the denial.  When there has been an adjudication of a claim and a NOD as to its denial, the claimant is entitled to a statement of the case (SOC).  See 38 C.F.R. § 19.26.  Thus, a remand for issuance of an SOC on the issue of entitlement to TDIU is necessary.  Manlincon v. West, 12 Vet. App. 238 (1999).  However, this issue will be returned to the Board after issuance of the SOC only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).




Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to evaluate his claim for service connection for CVA and MI, to include as secondary to service-connected asthma and obstructive sleep apnea.  The examination should preferably be conducted by a physician other than the individual who conducted the February 2007 QTC examination or the August 2009 VA examination.  A copy of the claims folder and this REMAND must be made available to the examiner in conjunction with the examination.  The examination report must include responses to the each of the following items:

Based on a review of the claims folder and the examination findings, including the service treatment records, private treatment reports, and VA records, the examiner should opine as to the relationship, if any, between the Veteran's service-connected asthma and his CVA and MI.  

To the extent possible, (likely, unlikely, at least as likely as not) the examiner should opine whether the Veteran's 2004 CVA and MI were either (a) proximately caused by or (b) proximately aggravated beyond any natural progression by his service-connected asthma.

Additionally, the examiner should also opine as to the relationship, if any, between the Veteran's service-connected obstructive sleep apnea and his CVA and MI.  To the extent possible, (likely, unlikely, at least as likely as not) the examiner should opine whether the Veteran's 2004 CVA and MI were either (a) proximately caused by or (b) proximately aggravated beyond any natural progression by his service-connected obstructive sleep apnea.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1 (2010), copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

2.  When the development requested has been completed, the claims for entitlement to service connection for CVA and MI, to include as secondary to service-connected asthma and obstructive sleep apnea, should be reviewed by the RO on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

3.  An SOC, containing all applicable laws and regulations, on the issue of entitlement to a TDIU must be issued.  Manlincon, 12 Vet. App. 238.  The Veteran should be advised of the time period in which to perfect his appeal.  Only if the Veteran's appeal as to this issue is perfected within the applicable time period, then such should return to the Board for appellate review.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

